 



Exhibit 10.09

ORACLE CORPORATION
DIRECTORS STOCK OPTION GRANT

     
Optionee:
  Number of Shares:
Address:
  Exercise Price per Share:
 
   
Grant Date:
  Grant No:
Expiration Date:
  ID No:

     Oracle Corporation, a Delaware corporation (the “Company”), hereby grants
to the optionee named above (“Optionee”) a non-qualified stock option (this
“Option”) to purchase the total number of shares of common stock of the Company
set forth above (the “Shares”) at the exercise price per share set forth above
(the “Exercise Price”), subject to all of the terms and conditions attached
hereto and incorporated herein by reference (which, together with this page,
shall constitute the “Grant”), and subject to the terms and conditions of the
Company’s Amended and Restated 1993 Directors’ Stock Plan (the “Plan”). Unless
otherwise defined herein, capitalized terms shall have the meanings ascribed to
them in the Plan.

     Subject to the terms and conditions of the Plan and this Grant, this Option
shall become exercisable as to portions of the Shares as follows:

      

On or after (“Vest Date”):   But before:   Number of Shares                    
                   

     The Company and Optionee hereby agree to the terms of this Grant.

     
ORACLE CORPORATION
  OPTIONEE
 
   
 
   

 

--------------------------------------------------------------------------------

(Authorized Signature)
  (Optionee’s Signature)
Name:
  Name:
Title:
   

 



--------------------------------------------------------------------------------



 



DIRECTORS STOCK OPTION GRANT
Terms and Conditions



1.   Restrictions on Exercise. This Option may not be exercised (i) unless such
exercise is in compliance with the Securities Act of 1933, as amended (the
“Act”), and all applicable state securities laws as they are in effect on the
date of exercise, and the requirements of any stock exchange or national market
system on which the Company’s common stock may be listed at the time of
exercise, and (ii) until the Plan, or any required increase in the number of
Shares authorized under the Plan, is approved by the Stockholders of the
Company. Notwithstanding anything else in this Grant or the Plan, this Option
shall expire on the Expiration Date set forth on the first page of this Grant
and must be exercised, if at all, on or before the Expiration Date. In addition,
no part of this Option will become exercisable prior to six (6) months following
the Date of Grant.   2.   Termination of Option. Except as provided below in
this Section, this Option shall terminate and may not be exercised if Optionee
ceases to be a member of the Board of the Company (a “Board Member”). The
Committee shall have discretion to determine whether Optionee has ceased to
serve as a Board Member and the effective date on which such service terminated
(the “Termination Date”).

a) Termination of Status as a Director. If an Optionee ceases to serve as a
Board Member, he or she may, but only within three (3) months after the date he
or she ceases to be a Board Member of the Company, exercise his or her Option to
the extent that he or she was entitled to exercise it at the date of such
termination. Notwithstanding the foregoing, in no event may the Option be
exercised after the Expiration Date. To the extent that Optionee is not entitled
to exercise an Option at the date of such termination, or does not exercise such
Option (which he or she is entitled to exercise) within the time specified
herein, the Option shall terminate.

b) Disability of Board Member. Notwithstanding the provisions of Section 2(a)
above, in the event Optionee is unable to continue his or her service as a Board
Member with the Company as a result of his or her total and permanent disability
(as defined in Section 22(e)(3) of the Internal Revenue Code of 1986, as amended
(the “Code”)), Optionee may, within six (6) months from the date of such
termination, exercise his of her Option to the extent such Optionee was entitled
to exercise it at the date of such termination. Notwithstanding the foregoing,
in no event may the Option be exercised after the Expiration Date. To the extent
that Optionee is not entitled to exercise the Option at the date of termination,
or if Optionee does not exercise such Option (which he is entitled to exercise)
within the time specified herein, the Option shall terminate.

c) Death of Optionee. In the event of the death of Optionee:

          (i) If Optionee dies during the term of the Option, is a Board Member
at the time of death and has been in Continuous Status as a Director (as defined
in the Plan) since the date of grant of the Option, the Option may be exercised
at any time within six (6) months following the date of death by the Optionee’s
estate or by a person who acquired the right to exercise the Option by bequest
or inheritance, but only to the extent the Optionee is entitled to exercise the
Option at the time of death. Notwithstanding the foregoing, in no event may the
Option be exercised after the Expiration Date.

          (ii) If Optionee dies within three (3) months after the termination of
Continuous Status as a Director, the Option may be exercised at any time within
six (6) months following the date

 



--------------------------------------------------------------------------------



 



of death by the Optionee’s estate or by a person who acquired the right to
exercise the Option by bequest or inheritance, but only to the extent the
Optionee is entitled to exercise the Option at the date of termination.
Notwithstanding the foregoing, in no event may the Option be exercised after the
Expiration Date.



3.   Manner of Exercise.



  a)   Exercise Agreement. This Option shall be exercisable by delivery to the
Company of an executed written Directors Stock Option Exercise Agreement (the
“Exercise Agreement”) in the form attached hereto as Exhibit A, or in such other
form as may be approved by the Committee, which shall set forth Optionee’s
election to exercise some or all of the Option, the number of Shares being
purchased, any restrictions imposed on the Shares and such other representations
and agreements regarding Optionee’s investment intent and access to information
as may be required by the Company to comply with applicable securities laws.    
b)   Payment. Payment of the exercise price upon exercise of any Option shall be
made (i) by cash or check; (ii) provided that a public market for the Company’s
stock exists, through a “same day sale” commitment from the Optionee and a
broker-dealer that is a member of the National Association of Securities Dealers
(an “NASD Dealer”) whereby Optionee irrevocably elects to exercise the Option
and to sell a portion of the Shares so purchased to pay for the exercise price
and whereby the NASD Dealer irrevocably commits upon receipt of such Shares to
forward the exercise price directly to the Company; (iii) provided that a public
market for the Company’s Stock exists, through a “margin” commitment from the
Optionee and an NASD Dealer whereby the Optionee irrevocably elects to exercise
the Option and to pledge the Shares so purchased to the NASD Dealer in a margin
account as security for a loan from the NASD Dealer in the amount of the
exercise price, and whereby the NASD Dealer irrevocably commits upon receipt of
such Shares to forward the exercise price directly to the Company; (iv) where
permitted by applicable law, by tender of a full recourse promissory note
secured by collateral other than the Shares having such terms as may be approved
by the Committee and bearing interest at a rate sufficient to avoid imputation
of income under Section 484 and 1274 of the Code, provided that the portion of
the exercise price equal to the par value of the Shares must be paid in cash or
other legal consideration; or (v) in any combination of the foregoing.     c)  
Withholding Taxes. Prior to the issuance of the Shares upon exercise of this
Option, the Optionee shall pay in cash any applicable federal, state or local
income and employment tax withholding obligations of the Company, if applicable.
    d)   Issuance of Shares. Provided that such notice and payment are in form
and substance satisfactory to counsel for the Company, the Company shall issue
the Shares registered in the name of Optionee or Optionee’s legal
representative.



4.   Transferability of Option. This Option may not be transferred in any manner
other than (i) by will, or (ii) by the laws of descent and distribution,
provided however, a U.S. Optionee may transfer a vested portion of the Option
for no consideration to or for the benefit of one or more members of the
Optionee’s Immediate Family (including, without limitation, to a trust for the
benefit of the Optionee’s Immediate Family) (a “Transferee”), subject to such
limits as the Committee may establish, and such Transferee shall remain subject
to all the terms and conditions applicable to the Option prior to such transfer.
The Optionee will continue to be treated as the holder of the Option for
purposes of the Company’s record keeping and for other purposes deemed
appropriate by the Company, including the right to consent to amendments to this
Grant Notice; notwithstanding that the economic benefits and dispositive control
has been transferred to the Transferee. Optionee

 



--------------------------------------------------------------------------------



 



    agrees, on behalf of each Transferee, to exercise the Option upon the
direction and arrangement of payment by such transferee and further agrees to
forward all information provided by the Company (including but not limited to
those required under the U.S. securities laws) with respect to the Option to the
Transferee. In the discretion of the Committee, the foregoing right to transfer
shall apply to the right to transfer ancillary rights associated with the
Option. The term “Immediate Family” shall mean the Optionee’s spouse, qualified
same-sex domestic partner, parents, children, stepchildren, adoptive
relationships, sisters, brothers and grandchildren (and, for this purpose, shall
also include the Optionee). Optionee acknowledges that the Optionee will
continue to be liable for any taxes incurred in connection with the exercise of
the Option.   5.   Interpretation. Any dispute regarding the interpretation of
this Grant shall be submitted by Optionee or the Company forthwith to the Board
or the committee thereof that administers the Plan, which shall review such
dispute at its next regular meeting. The resolution of such a dispute by the
Board or committee shall be final and binding on the Company and on Optionee.  
6.   Optionee Acknowledgments. Optionee hereby acknowledges receipt of a copy of
the Plan, represents that Optionee has read and understands the terms and
conditions thereof, and accepts this Option subject to all the terms and
provisions of the Plan and this Grant. Optionee acknowledges that there may be
adverse tax consequences upon exercise of this Option or disposition of the
Shares and that Optionee should consult a tax advisor prior to such exercise or
disposition.   7.   Entire Agreement. The Plan and the Notice and Exercise
Agreement are incorporated herein by reference. This Grant, the Plan and the
Exercise Agreement constitute the entire agreement of the parties and supersede
all prior undertakings and agreements with respect to the subject matter hereof.

 



--------------------------------------------------------------------------------



 



EXHIBIT A

ORACLE CORPORATION
STOCK OPTION EXERCISE NOTICE AND AGREEMENT



1.   Exercise of Option. I, the undersigned “Optionee,” hereby elect to exercise
my option to purchase                                shares of Common Stock
(“Shares”) of Oracle Corporation (the “Company”) under and pursuant to the
Company’s Amended and Restated 1993 Directors’ Stock Plan (the “Plan”), and the
Stock Option Grant dated                                (the “Grant”). Exercise
Price per Share:                     .   2.   Representation of the Optionee. I
acknowledge that I have received, read and understood the Plan, the Grant and
the prospectus relating to the Plan and agree to abide by and be bound by their
terms and conditions.   3.   Compliance with Securities Laws. I understand and
acknowledge that the exercise of any rights to purchase Shares is expressly
conditioned upon compliance with the Securities Act of 1933, as amended, and all
applicable state securities laws. I agree to cooperate with the Company to
ensure compliance with such laws.   4.   Tax Consequences. I understand that I
may suffer adverse tax consequences as a result of my purchase or disposition of
the Shares. I represent that I have consulted with any tax consultant(s) that I
deem advisable in connection with the purchase or disposition of the Shares and
that I am not relying on the Company for any tax advice.   5.   Delivery and
Payment. I herewith deliver to the Company the aggregate purchase price of the
Shares that are specified in the accompanying Oracle Corporation Stock Option
Exercise Form, and I have made provision for the payment of any federal and
state withholding taxes required to be paid or withheld by the Company.   6.  
Insider Trading. I acknowledge that I have received, read and understood the
Company’s policy against trading in Company stock while in the possession of
inside information (i.e., material nonpublic information). I agree to sell or
otherwise dispose of the Shares strictly in compliance with this Company policy
and all related securities laws.   7.   Proceeds. I understand that it is my
responsibility to instruct the broker where/how my proceeds should be
distributed.   8.   Certificates. I understand that any certificate(s)
representing shares sold must be delivered directly to the broker.   9.   Entire
Agreement. I acknowledge the following: The Plan and the Grant are incorporated
herein by reference; this Agreement, the Plan and the Grant constitute my entire
agreement with the Company and supersede all prior undertaking and agreements
between us with respect to the subject matter hereof; this Agreement is governed
by California law except for that body of law pertaining to conflict of laws.
Optionee agrees to institute any legal action or legal proceeding relating to
the Grant, the Plan or this Agreement in state court in San Mateo County,
California or in federal court in San Francisco, California. Optionee agrees to
submit to the jurisdiction of and agrees that venue is proper in the aforesaid
courts in any such action or proceeding.

 



--------------------------------------------------------------------------------



 



     
Optionee’s Name (please print):
   

 

--------------------------------------------------------------------------------

             
Optionee’s Signature:
      Date:    

 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

 